Citation Nr: 0948663	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-35 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic upper back 
disability, to include the thoracic and cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and Mr. M. F.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on multiple periods of active duty, with 
service from November 1986 to April 1987, October 1992 to 
February 1993, November 2001 to February 2002, and January 
2004 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the Veteran's 
claim of entitlement to service connection for an upper back 
disability.  (In this regard, the Board notes that the 
Veteran is service connected for a chronic low back 
disability, which is diagnostically rated as lumbar 
degenerative disc disease with chronic lower back pain.)

In November 2008, the Board remanded the claim to the RO for 
additional evidentiary development.  Following this 
development, the RO confirmed the denial of service 
connection for an upper back disability in a March 2009 
rating decision/supplemental statement of the case.  
Thereafter, the case was returned to the Board and the 
Veteran now continues his appeal.

For the reasons that will be discussed below, the appeal is 
again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant and 
his representative if further action is required on their 
part.


REMAND

The Veteran has consistently contended that he has a chronic 
upper back disability that is a residual of a back injury 
sustained during active duty in April 2004, when he 
accidentally fell from the repair platform of a helicopter he 
was servicing.  In this regard, the Board notes that this 
history of a back injury is well-documented in the Veteran's 
service treatment records.  

The prior remand of November 2008 ordered a VA examination to 
determine the etiology of orthopedic abnormalities of the 
Veteran's cervical spine.  The issue was duly addressed in a 
December 2008 VA examination.  However, the Board notes that 
the issue of entitlement to service connection for an upper 
back disability, as it is presently characterized on appeal, 
broadly encompasses not only the cervical spine but also the 
Veteran's dorsal or thoracic spine, and the December 2008 VA 
examination did not address this aspect of the Veteran's 
claim.  

In this regard, the Board's notes in its review of the 
current clinical evidence that there is an opinion dated in 
August 2007 by the Veteran's private physician, Augustus P. 
Soriano, M.D., who states that the Veteran informed Dr. 
Soriano of his history of back injury after falling from a 
helicopter during active duty.  Dr. Soriano reported that 
based on X-ray and MRI studies, he diagnosed the Veteran with 
degenerative signal changes in the posterior superior T11 
vertebra, with small Schmorl's nodules on the inferior 
cortical endplate of his T10, T11, and T12 vertebrae.  Dr. 
Soriano opined that "(i)t is highly probable that the 
veteran's (back injury) in service are linked to his current 
conditions."

While the opinion of Dr. Soriano is certainly probative, at 
the present time it is not possible for the Board to 
determine from the current state of the clinical record 
whether or not the conditions noted by Dr. Soriano on the 
Veteran's thoracic spine represent a chronic disabling 
process.  Furthermore, it would be helpful to the Board as a 
finder of fact to have a nexus opinion addressing the 
likelihood that any thoracic spine disability diagnosed is 
related to the Veteran's in-service injury, predicated on a 
review of the Veteran's claims file and pertinent clinical 
history, including Dr. Soriano's August 2007 opinion.  (See 
Green v. Derwinski, 1 Vet. App. 121 (1991); Allday v. Brown, 
7 Vet. App. 517 (1995); Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Fenderson v. West, 12 Vet. App. 119 (1999).  
Fulfillment of the VA's duty to assist includes the conduct 
of a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.)  Therefore, the Board concludes that a remand 
for an additional VA medical examination addressing this 
aspect of the Veteran's upper back disability claim is 
warranted before final appellate adjudication of this appeal 
may be rendered.  

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

1.  The Veteran should be scheduled for a 
VA orthopedic examination for a definitive 
diagnosis of the current clinical state of 
his thoracic spine.  The examiner must 
review pertinent documents in the claims 
file in conjunction with the examination 
and indicate in the examination report 
whether the claims file was reviewed.  
This review should include the August 2007 
opinion of Dr. Soriano.  

(a.)  The examiner should present an 
opinion that either concurs with or 
refutes Dr. Soriano's August 2007 
diagnoses of degenerative signal 
changes in the Veteran's posterior 
superior T11 vertebra, with small 
Schmorl's nodules on the inferior 
cortical endplate of his T10, T11, 
and T12 vertebrae, and Dr. Soriano's 
opinion linking these diagnoses to 
military service.

(b.)  The examiner should present an 
opinion as to whether it is at least 
as likely as not (50 percent or 
greater likelihood) that any 
disabling thoracic condition 
diagnosed on VA examination is the 
result of disease or injury during 
active service, to specifically 
include consideration of the 
Veteran's documented April 2004 fall 
from a helicopter servicing platform.  
All medical opinions and conclusions 
should be explained and supported 
with a detailed rationale.  If the 
examiner is unable to present any 
opinion without resorting to 
speculation, he or she should so 
state in his or her discussion.

2.  Afterwards, the RO should review the 
claims file to make certain that the 
aforementioned development and remand 
instructions have been fully and properly 
executed.  Any noncompliance found should 
be rectified with the appropriate 
development.  

3.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for a chronic upper back 
disability, to include the thoracic and 
cervical spine.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further appellate review, if 
appropriate.  The Board intimates no 
opinion as to the outcome in this case by 
the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

